Opinion
Per Curiam,
Although the appellant has proceeded in propria persona in this appeal from the denial of his Post Conviction Hearing Act1 petition, after becoming dissatis*540fied with the sufficiency of Ms court-appointed attorney’s representation, the record as presently constituted does not permit a determination as to whether he has intelligently and understandingly waived Ms right to free and competent appellate counsel in these proceedings. Consequently, the case is remanded to the Court of Common Plas of Luzerne County for a determination, by hearing or otherwise, of that issue and for such action as may he required to protect appellant’s right to competent and expeditious representation on appeal. Commonwealth v. Cooney, 439 Pa. 324, 266 A. 2d 650 (1970).

 Act of January 25, 1966, P. L. (1965) 1580, 19 P.S. §1180-1 et seq. (1973-74 Supp.)